996 So. 2d 264 (2008)
Jorge SERRANO, Appellant,
v.
KENDALE LAKES PET HEALTH and Risk Enterprise Management, Appellees.
No. 1D08-5411.
District Court of Appeal of Florida, First District.
December 24, 2008.
Richard E. Zaldivar and Albert Marroquin of Richard E. Zaldivar, P.A., Miami, for Appellant.
Jill Foreman, Palm Beach Gardens, and William H. Rogner, Hurley, Rogner, Miller, Cox, Waranch & Wescott, P.A., Winter Park, for Appellees.
PER CURIAM.
Upon review of Appellants' response to this court's November 5, 2008, order to show cause, Appellant's appeal is dismissed for lack of jurisdiction. See Buscaino *265 v. Yarborough, 935 So. 2d 635 (Fla. 1st DCA 2006).
ALLEN, PADOVANO, and ROBERTS, JJ., concur.